DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I, Claims 1 – 18 in the reply filed on 7/14/2022 is acknowledged. Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 4, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 4, 6 and 9 all recite “and the curing catalyst present in the range of about 0 to 1.0% by weight”. These claims depend from claims 3, 5 and 8, which all depend from claim 1, wherein claim 1 requires “a curing catalyst”. The claims 4, 6 and 9 are considered indefinite because the amount of curing catalyst recited in these claims includes 0 and as such renders the claims indefinite. If there is 0 weight percent of curing catalyst, then there is no curing catalyst present in the composition, and there must be a curing catalyst according to claim 1. As such, the claims are considered indefinite and are thereby rejected. 

Claim Analysis
5.	Summary of Claim 1:
A sealant composition configured to seal a substrate comprising: 

a polymer resin base; 

fibers suspended in the polymer resin base; 

a pigment; 

at least one crosslinking agent; 

an adhesion promoter; 

at least one filler material; 

and a curing catalyst.

 
Claim Rejections - 35 USC § 102


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 1-3, 8, 11, 12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers et al. US PG Pub 2005/0288415 A1.
Regarding claims 1, 3, 11, Beers et al. teach a curable silicone composition comprising an organopolysiloxane thereby reading on the polymer resin base and organosilane of the instant claims 1 and 11, a crosslinker (claim 1, Table 6) thereby reading on the “at least one crosslinking agent”, wherein the composition further comprises a pigment ([0054], Table 6), wherein the composition further comprises a fiber (Table 6) thereby reading on “fibers suspended in the polymer base”, wherein the composition further comprises an adhesion promoter ([0050], aminoethylamino-propyltrimethoxysilane in Table 6),wherein the composition further comprises a filler ([0053], Tables 1, 3 and talc in Table 6) thereby reading on the “at least one filler material”, and a curing catalyst ([0014], [0048]). Beers et al. teach the composition is a sealant such as caulk (Abstract).
	Regarding claim 2, Beers et al. teach the curable silicone composition is a caulk (Abstract) thereby reading on the composition being in a liquid/gel state and then cured to be in a solid state.
	Regarding claim 5, Beers et al. teach the composition comprises a solvent (Table 6) and is used as a caulk and sealant (Abstract, [0005]) wherein the caulk contains reinforcing materials to increase the tensile strength of the cured sealant and reduce sag of the uncured sealant [0053] thereby reading on the mastic, further comprising a solvent of the instant claim.
	Regarding claim 8, Beers et al. teach the composition is cured and then paintable by a coating [0005] and further comprises a solvent (Table 6).
	Regarding claim 12, Beers et al. teach a clay fiber (Table 6) thereby reading on mineral fiber.
	Regarding claim 14, Beers et al. teach the pigment is titanium dioxide (Table 6).
	Regarding claims 15-16, Beers et al. teach the crosslinker is a silane [0014] and further teach vinyltrismethylethylketoximosilane and methyltrismethylethylketoximosilane [0014].
	Regarding claim 17, Beers et al. teach the adhesion promoter is  aminoethylaminopropyl trimethoxysilane [0051], among others.
	Regarding claim 18, Beers et al. teach the curing catalyst is dibutyltin diacetate (Table 6).
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 4, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. US PG Pub 2005/0288415 A1.
Regarding claims 4, 6, 9, Beers et al. teach the organopolysiloxane in an amount of from 50% to 95% by weight (claim 4) thereby reading on the claimed range of about 40.35 to 70% by weight as required by claim 4 and from about 40 to 70% by weight as required by claims 6 and 9, wherein the filler is in an amount of 3% to 60% by weight (claim 32) thereby reading on the claimed range of about 17 to 48% by weight, wherein the crosslinking agent is present in an amount of from 1% to 10% by weight (claim 4) thereby reading on the claimed range of about 3 to 18% by weight, wherein adhesion promoter is present in an amount of about 0.5 to about 2% by weight [0017] thereby reading on the claimed range of about 0.2 to 1% by weight, wherein the fiber is present in an amount of 0.85% by weight (Table 6) thereby reading on the claimed range of about 0.1 to 2% by weight, and where the curing catalyst is present in an amount of 0.06% by weight (dibutyltindiacetate in Table 6) thereby reading on the claimed range of about 0 to 1% by weight. Regarding claim 6, Beers et al. teach the solvent is present in an amount of 2.77% by weight (Table 6) 
	Beers et al. do not particularly teach the amount of the pigment.
	However, Beers et al. teach the pigments are used to impart color to the sealant [0054]. As such, the amount of the pigment will affect the color of the final product. Therefore, the amount of pigment can be optimized to reach the desired color via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the pigment for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 6, Beers et al. do not particularly teach the range required for the amount of solvent. 
However, the use of the word “about” in the claimed range of “about 5.0% by weight” is interpreted to encompass several additional values outside of the range being disclosed. For example, the "about 5% by weight” as required by the instant claim is interpreted to include the 2.77 weight percent as disclosed by Beers et al. Furthermore, case law has held that one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount taught by Beers et al. (2.77 % by weight) overlap the instantly claimed range (about 5%) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 
	Beers et al. are further silent regarding the composition comprising two different fibers.
	However, Beers et al. teach different types of reinforcing agents and combinations thereof [0017]. As such, it would have been obvious to one of ordinary skill in the art to select two different fibers as the different types of reinforcing agents in the composition of Beers et al., thereby arriving at the claimed invention.
	
10.	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. US PG Pub 2005/0288415 A1 in view of Lavoie (US Patent 5,214,095).
	Regarding claims 7 and 10, Beers et al. teach the  sealant composition of claims 5 and 8 as set forth above and incorporated herein by reference.	
	Beers et al. are silent regarding the type of solvent.
	Lavoie teaches stable aqueous emulsion copolymers with controllable siloxane crosslinking functionality wherein the copolymers are useful in coatings and caulks (Abstract), wherein the suitable solvents include octamethylcyclotetrasiloxane (Example 1, col. 8 line 10). Lavoie offers the motivation of using the octamethylcyclotetrasiloxane due to its ability to form a linear polysiloxane under aqueous cationic polymerization conditions (col. 5 line 45). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the octamethylcyclotetrasiloxane as disclosed by Lavoie as the solvent in Beers et al., thereby arriving at the claimed invention.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. US PG Pub 2005/0288415 A1 in view of DePompei et al. (US Patent 5,714,563).
	Regarding claim 13, Beers et al. teach the sealant composition of claim 12 as set forth above and incorporated herein by reference.
Beers et al. are silent regarding synthetic fibers and are further silent on the type of synthetic fibers.
	DePompei et al. teach moisture curable compositions, such as a caulk (claim 15), wherein the caulk comprises synthetic fibers such as ceramic fibers, polyethylene fibers and the like (col. 8 lines 8-9). DePompei et al. teach the polyethylene fibers as a functional equivalent to the ceramic fibers of Beers et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the polyethylene fibers of DePompei et al. instead of the ceramic fibers of Beers et al., thereby arriving at the claimed invention.
	 
Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Setzke (US Patent 9,896,601 B2) as listed on the IDS dated 5/27/2020.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763